Citation Nr: 1138342	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include, depression, adjustment disorder, anxiety disorder, and a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2003 to 
April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated November 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

Based on the evidence of record, the Veteran has been diagnosed with depression, adjustment disorder, anxiety disorder, and a personality disorder.  The Board has recharachterized the issue as entitlement to service connection for an acquired psychiatric disorder to include depression, adjustment disorder, anxiety disorder, and a personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Service treatment records from June 2004 to March 2006 reported diagnoses of depression, anxiety disorder, adjustment disorder, and personality disorder.  

Generally, personality disorders, mental deficiency, and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2011).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Service treatment records reported the Veteran suffered symptoms of anxiety, depression, and a personality disorder.  In the September 2006 VA psychological examination, the Veteran described a history of behavioral difficulties during adolescence.  In the November 2007 Notice of Disagreement (NOD), the Veteran reported a history of depression and anxiety symptoms since separation from active service.  

Given that the Veteran has been diagnosed with multiple psychiatric disabilities and has reported continuous symptoms since separation from service, a remand is warranted to determine whether she has a current psychiatric disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request an addendum opinion from the VA psychiatrist who examined the Veteran in September 2006.  If this examiner is unable, or is unable to provide an opinion without an examination, the Veteran should be scheduled for another examination.  If that examiner is no longer available, request an examination from an appropriate VA psychological examiner.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis or diagnoses corresponding to the claimed psychiatric disorders.

Then, as to each such identified psychiatric disability, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability is due to aggravation of the Veteran's personality disorder by superimposed disease or injury during service, or is otherwise related to service.  The examiner should discuss symptoms prior to service, in service, and after separation from service.

2.  After completion of the above development, the claim for service connection for an acquired psychiatric disorder should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


